IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE          §
PETITION OF JAMES ARTHUR      § No. 92, 2019
BIGGINS FOR A WRIT OF         §
ERROR                         §
                  Submitted: April 22, 2019
                  Decided:   April 24, 2019

                                     ORDER

      Following the denial of his motion to proceed in forma pauperis on April 3,

2019, the petitioner was directed to pay the Court’s filing fee by April 18, 2019, or

else his petition would be dismissed without further notice. The petitioner has not

paid the filing fee.   The dismissal of this petition is therefore deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this petition is DISMISSED.

                                       BY THE COURT:

                                       /s/ Gary F. Traynor
                                             Justice